



Exhibit 10.5


CONSOL ENERGY, INC. (the “Company”)
NOTICE OF PERFORMANCE BASED CASH (“PBC”) AWARD


Name of Grantee:    
Date of Award:        February 11, 2020
Number of Shares:     


The terms and conditions (“Terms and Conditions”) pursuant to which the PBC
award was made are set forth in Schedule A (“Schedule A”) , attached hereto and
made a part hereof. Please familiarize yourself with these terms, which include
provisions relating to vesting, termination of employment, the company’s right
to recoupment, and which also include restrictive covenants relating to
confidential information, non-solicitation, and non-competition.
By accepting this award, you acknowledge and agree to comply with the Terms and
Conditions, including without limitation the covenants relating to confidential
information, non-solicitation and non-competition. Please sign this Notice of
PBC Award and return the signed copy to [______________].
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice of PBC
Award and Terms and Conditions.


GRANTEE:


_______________________________


CONSOL ENERGY INC.


BY: ____________________________
        

























--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


Schedule A
Terms and Conditions
1.
Terms and Conditions: This grant of performance-based Cash Award is made under
the CONSOL Energy Inc. Omnibus Performance Incentive Plan (the “Plan”) and is
subject in all respects to the terms of the Plan. All terms of the Plan are
hereby incorporated into these terms and conditions (the “Terms and Conditions”)
by reference. In the event of a conflict between one or more provisions of these
Terms and Conditions and one or more provisions of the Plan, the provisions of
the Plan shall govern; provided that the terms of any individual written
Agreement entered into by the Company and the Grantee approved by the Committee
shall supersede these Terms and Conditions so long as consistent with the Plan.
Each capitalized term not defined herein has the meaning assigned to such term
in the Plan.



2.
Confirmation of Grant: Effective as of February 11, 2020 (the “Award Date”),
CONSOL Energy Inc. (the “Company”) granted the individual whose name is set
forth in the notice of grant (the “Grantee”) a performance-based cash award
denominated in units, each of which represent a fixed value equal to the closing
price of the Company’s common stock on February 11, 2020, as set forth in the
Grantee’s notice of grant (the “PBCs”). By accepting the PBCs, the Grantee
acknowledges and agrees that the PBCs are subject to these Terms and Conditions
and the terms of the Plan.



3.
Automatic Forfeiture: The PBCs will automatically be forfeited and all rights of
the Grantee to the PBCs shall terminate under the following circumstances:

a.
Employment of the Grantee is terminated for Cause.

b.
The Grantee breaches any confidentiality, non-solicitation or non-competition
covenant set forth on the attached Exhibit B or in any restrictive covenants
agreement between the Grantee and the Company or an affiliate.

c.
The Committee requires recoupment of the PBCs in accordance with any recoupment
policy adopted or amended by the Company from time to time.



4.
Restrictive Covenants: By accepting the PBCs, the Grantee agrees to comply with
the confidentiality, non-solicitation and non-competition covenants set forth on
the attached Exhibit B. If the Grantee has a written agreement with the Company
or an affiliate containing restrictive covenants, the Grantee also agrees to
continue to comply with the obligations under such restrictive covenants
agreement as a condition of grant of the PBCs.



5.
Transferability: The PBCs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.



6.
Vesting: The PBCs shall vest in one-third increments on each of December 31,
2020, December 31, 2021, and December 31, 2022 based on attainment of the
performance goals set forth on the attached Exhibit A (the “Performance Goals”)
during the period beginning on January 1, 2020 and ending on December 31, 2022
(the “Performance Period”), provided the Grantee continues to be employed by the
Company through December 31 of each calendar year during the Performance Period,
and provided further that no PBCs shall be paid until the Committee certifies
that the Performance Goals have been attained. At the end of each calendar year
during the Performance Period, the Committee






--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


shall determine whether and to what extent the Performance Goals have been met,
shall certify attainment of the Performance Goals and shall authorize the
payment of a portion of the PBC Award consistent with the achievement of the
Performance Goals, which payment shall take place as soon as practicable
thereafter. The Committee shall have the discretion to reduce (including to
zero) the number of PBCs that would otherwise vest upon attainment of the
Performance Goals, based on such factors as the Committee deems appropriate. In
the event that the Performance Goals have not been met, the PBCs shall
automatically be forfeited and all rights of the Grantee to the PBCs shall
terminate. Except as otherwise provided below, if the Grantee terminates
employment prior to the end of any calendar year which ends within the
Performance Period, the PBCs eligible for vesting shall be cancelled and all
rights of the Grantee to the PBC Award shall terminate.


7.
Termination of Employment: If, following the Award Date and prior to the date on
which the Committee Certifies the Performance Goals have been attained,

a.
(i) the Grantee’s employment is terminated by reason of death or Disability (as
defined below), or (ii) the Grantee’s employment is involuntarily terminated
without Cause, the Grantee shall earn a pro rata portion of the PBCs based on
the achievement of the Performance Goals as certified by the Committee following
the end of the Performance Period. The pro rata portion of the s that vest shall
be determined by multiplying the number of PBCs earned based on attainment of
the Performance Goals, by a fraction, the numerator of which is the number of
completed full months from the Award Date to the date of the Grantee’s
termination of employment and the denominator of which is 36. The vested PBCs
shall be paid as described in Section 10 below. For purposes of these Terms and
Conditions, “Disability means permanently and totally disable under the terms of
the Company’s qualified retirement plans.

b.
the Grantee terminates employment on or after attaining age sixty (60) with
twenty (20) or more years of service with the Company or an affiliate, also
including any years of service with CNX Resources Corporation (our former parent
or its affiilates), then the PBCs shall vest in full based on the achievement of
the Performance Goals as certified by the Committee following the end of the
Performance Period. The vested PBCs shall be paid as described in Section 8
below.



8.
Settlement: The PBCs shall be paid in cash earned based on the achievement of
Performance Goals during the Performance Period. The PBCs shall be paid as soon
as practicable after the date that the Committee certifies the Performance Goals
have been achieved, but in no event later than 60 days after such date.
Notwithstanding the foregoing, to the extent that the PBCs are subject to
Section 409A of the Internal Revenue Code, all such payments shall be made in
compliance with the requirements of Section 409A of the Internal Revenue Code.



9.
Change in Control: Upon the occurrence of a Change in Control as defined in
Section 17 of the Plan, and absent any provision in any agreement between the
Grantee and the Company to the contrary, the PBCs shall vest in full, be free of
any restrictions, and be deemed earned in an amount equal to the product
obtained by multiplying (i) the full value of the PBCs with all applicable
Performance Goals achieved at the greater of (A) the applicable target level and
(B) the level of achievement of the Performance Goals for the PBCs as determined
by the Committee no later than the Change in Control, taking into account
performance through the date of the Change in Control to which performance can,
as a practical matter, be determined (but not later than the end of the
applicable Performance Period) and (ii) the applicable pro-ration factor. For
purposes of this Section 10, applicable pro-ration factor






--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


shall mean the quotient obtained by dividing the number of days that have
elapsed during the applicable Performance Period through and including the date
of the Change in Control by the total number of days covered by the full
Performance Period.


10.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the PBCs. The tax
withholding obligation shall be satisfied by withholding an amount from the
Grantee’s cash payment due upon the vesting of the PBC Award. The Company may
withhold from the Grantee’s cash payment an amount necessary to satisfy
applicable withholding tax rate for federal (including FICA) state, local and
foreign tax liabilities.



11.
No Right to Continued Employment. The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any reason, with or without cause. The
Grantee understands and agrees that the Grantee’s employment with the Company or
any of its affiliates is on an “at-will” basis.



12.
Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.



13.
Severability. In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.


















































--------------------------------------------------------------------------------









Exhibit A
Performance Goals
(insert performance goals)























































--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


Exhibit B
Restrictive Covenants
By accepting the PBCs, the Grantee agrees to comply with the following terms
which shall operate independently of, and in addition to, any other restrictive
covenant agreement to which the Grantee may be a party with the Company:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.


(b)The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
  
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the twelve (12) month period
following the Grantee’s termination of employment for any reason (the
“Restricted Period”), the Grantee shall not, directly or indirectly, (i)
solicit, hire or attempt to hire any employee of the Company or any of its
affiliates as an employee, consultant or independent contractor of the Grantee
or any other person or business entity for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
or (ii) solicit any employee, consultant or independent contractor of the
Company or any of its affiliates to change or terminate his or her relationship
with the Company or any of its affiliates for the purpose of providing services
or products competitive with those offered by the Company or any of its
affiliates, unless in each case, more than six months shall have elapsed between
the last day of such person’s employment or service with the Company or any of
its affiliates and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:solicit or do business with, or
attempt to solicit or do business with, any customer with whom the Grantee had
material contact, or about whom the Grantee received Confidential Information
within twelve 12 months prior to the Grantee’s date of termination for the
purpose of providing such customer





--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


with services or products competitive with those offered by the Company or any
of its affiliates during the Grantee’s employment with the Company or its
affiliates, or
(i)Encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.


Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s the employment
with the Company and its affiliates and during the twenty-four (24) month period
for executives or six (6) month period for non-executives] following the
Grantee’s termination of employment for any reason (the “Restricted Period” for
purposes of Non-Competition), the Grantee will not, without the Company’s
express written consent, in any geographic area in which the Grantee had
responsibility within the last two years prior to the Grantee’s termination of
employment where the Company or its affiliates do business, directly or
indirectly in the same or similar capacity to the services the Grantee performed
for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit B:
(i)    The restrictive covenants contained in this Exhibit B shall operate
independently of, and in addition to, any other agreement to which the Grantee
and the Company may be a party,
(ii)    The Grantee shall forfeit the PBCs (including PBCs that have vested but
not yet been paid), and the outstanding PBC Award shall immediately terminate,
and
(iii)    The Company may in its discretion require the Grantee to return to the
Company any cash received upon vesting or payment of the PBC. The Committee
shall exercise the right of recoupment provided in this section (b) within one
year after the Company’s discovery of the Grantee’s breach of the covenants or
agreements contained in this Exhibit B. In addition, in the event of a breach or
threatened breach of the restrictions in this Exhibit B, the Company shall be
entitled to specific





--------------------------------------------------------------------------------





CONSOL Energy Inc.
(Performance-Based Cash Award for 2020)


performance, preliminary and permanent injunctive relief, in addition to any
other remedies available to it, to prevent such breach or threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
B, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit B is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit B shall survive the
termination of the PBCs.









